                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF MISSOURI
                                    WESTERN DIVISION

UNITED STATES OF AMERICA,

                                   Plaintiff,

           v.                                          Case No. 18-MJ-00143-LMC

JAMES SAMUELS,

                                   Defendant.

                                      MOTION FOR DETENTION

           Comes now the United States of America, by and through its undersigned counsel, and

hereby moves this Court to order the detention of defendant James Samuels, and states the

following in support of the motion:

           1.        This motion is being made at the defendant’s first appearance before a judicial

officer.        A Criminal Complaint has been filed, charging the defendant with sale of a firearm and

ammunition to a prohibited person, in violation of 18 U.S.C. §§ 922(d)(1) and 924(a)(2) and

knowingly transferring a firearm for use in a crime of violence, in violation of 18 U.S.C.

§ 924(h).

           2.        This case involves the possession or use of a firearm as that term is defined in

18 U.S.C. § 921.         See 18 U.S.C. § 3142(f)(1)(E).

           3.        In this matter, the defendant knowingly sold an American Tactical Imports

Omni-Hybrid AR-15 .223 caliber rifle, Serial Number NS179118, and four (4) boxes, each

containing twenty (20) rounds of Wolf .223 caliber ammunition, to a felon, knowing that it would
be used in a crime of violence. 1     (Affidavit for Criminal Complaint, ¶¶ 56-61.) During the

transaction, the defendant was told that the firearm was going to be used to kill four people

(Affidavit for Criminal Complaint, ¶¶ 58-61.)     Included in the sale was a brass catch bag for the

assault rifle.   (Affidavit for Criminal Complaint, ¶ 58.) During the transaction, the defendant,

who is a captain with Kansas City, Missouri Fire Department, was asked how to commit an

arson, in order to conceal evidence of the four murders.       (Affidavit for Criminal Complaint,

¶¶ 7, 59-61, 65.)    Samuels responded, by stating, “You just make sure you got, you just make

sure they ain’t got no cameras.” (Affidavit for Criminal Complaint, ¶ 59.) When asked how to

ignite the fire, the defendant suggested “A rag, a bottle and gas.” (Affidavit for Criminal

Complaint, ¶ 60.) The defendant further stated, “You can just set it, set it down and let it go or

people throw em. It’s really good if they throw em.” (Affidavit for Criminal Complaint, ¶ 60.)

The defendant told the confidential informant, “Do what you do. I mean I know you got … Look,

you sometime you got to take care of business. I tell people, I say listen, sometimes people make

you do stuff you don’t want to do man. Do what you got to do.” (Affidavit for Criminal

Complaint, ¶ 60.) The defendant instructed the confidential informant, “Yeah, you got to cover

all that shit. Don’t leave no evidence. Don’t leave nothing. Get you some rubber gloves.

Thing with that is your fingerprint won’t go through rubber.” (Affidavit for Criminal Complaint,

¶ 65.)

         4.      To date, it is known that the defendant has purchased seventy-seven (77) firearms.

(Affidavit for Criminal Complaint, ¶ 69.)        Of the seventy-seven (77) firearms purchased,

forty-seven (47) of them have been transferred to third parties on ATF Form 4473. (Affidavit for


      1Later that same day, the defendant sold a second firearm and ammunition to the same,
known felon: an American Tactical Imports Omni-Hybrid AR-15 .223 caliber pistol, Serial
Number NS180358, and two (2) boxes, each containing twenty (20) rounds of Wolf .223 caliber
ammunition. (Affidavit for Criminal Complaint, ¶¶ 63, 64, 66, 68.)
                                                 2
Criminal Complaint, ¶ 69.) The ATF has identified six (6) firearms involved in crimes that

originated with a purchase by defendant. (Affidavit for Criminal Complaint, ¶ 69.)

       5.      The United States submits that there is clear and convincing evidence that there

are no conditions which the Court could place on the defendant’s release which would

reasonably assure the defendant’s appearance in Court and the safety of the community. See 18

U.S.C § 3142(g):    (1) nature and circumstances of the offense; (2) weight of the evidence;

(3) the history and characteristics of the defendant; and (4) nature and seriousness of the danger

to the community.    Because of this, the United States requests that a Detention Hearing be held

and that the defendant be detained. See, e.g., United States v. Sazenski, 806 F.2d 846, 848 (8th

Cir. 1986); United States v. Warren, 787 F.2d 1237, 1238 (8th Cir. 1986).

       WHEREFORE, based on the foregoing, the United States requests that the Court hold a

Detention Hearing in accordance with 18 U.S.C. § 3142(f), and following such hearing, order the

detention of the defendant.

                                                    Respectfully submitted,

                                                    Timothy A. Garrison
                                                    United States Attorney

                                                By /s/Bradley K. Kavanaugh

                                                    Bradley K. Kavanaugh
                                                    Assistant United States Attorney
                                                    Narcotics & Violent Crimes Unit
                                                    Charles Evans Whittaker Courthouse
                                                    400 East Ninth Street, Suite 5510
                                                    Kansas City, Missouri 64106
                                                    Telephone: (816) 426-3122




                                                3
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on October 5,
2018, to the CM-ECF system of the United States District Court for the Western District of
Missouri, and a copy of the foregoing will be hand-delivered to the defendant at his first
appearance before a judicial officer.



                                                   /s/Bradley K. Kavanaugh
                                                   Bradley K. Kavanaugh
                                                   Assistant United States Attorney




                                               4
